Citation Nr: 0831642	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20% 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
December 1963.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
hearing loss with an evaluation of 20 effective January 4, 
2006.


FINDING OF FACT

Authorized audiological evaluation in May 2006 shows that the 
veteran has Level III hearing impairment in his right ear and 
Level VIII in the left ear, and in August 2007, he had Level 
V hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
20% for bilateral hearing loss have not been met for any time 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in May 2006 the RO granted service 
connection for bilateral hearing loss with an evaluation of 
20 percent effective January 4, 2006, which the veteran 
appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran maintains that his "loss is more than what the 
20% rating shows."  Unfortunately audiology testing does not 
support an evaluation in excess of 20 percent. 

A fee basis audiology test done in May 2006 yielded the 
following results:




Hertz
100
0
200
0
300
0
400
0
Right 
ear
45
65
70
75
Left 
ear
55
85
95
105

Speech recognition, performed with the Maryland CNC word 
list, was 84% in the right ear and 60% in the left ear.  
Puretone threshold averages was 64 for the right ear and 85 
for the left ear.  These findings correspond to Level III 
hearing in the right ear, and Level VIII in the left ear, 
which corresponds to a disability rating of 20%.  38 C.F.R. § 
4.85, Tables VI and VII.  Application of the provisions of 38 
C.F.R. 4.86 is warranted for the left ear since the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  This 
application also results in Level VIII hearing for the left 
ear.  An exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(b) is not shown.  

In August 2006 the veteran underwent a VA audiological 
examination.  During the examination he reported being fit 
with binaural HS hearing aids on October 18, 2001, stating 
that he needed them to continue working as a truck driver.  
Audiology testing yielded the following:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
30
55
70
65
Left 
ear
35
70
85
100

According to the audiologist, these findings a "sloping mild 
to severe, SNHL-CT in the right ear," and "sloping mild to 
profound SNHL-CT" in the left ear.  Speech recognition was 
found to be "very good (88%) right and fair to good (72%) 
left using LV and CM."  These findings correspond to Level 
II hearing in the right ear, and Level VI in the left ear, 
which equates to a disability rating of 10%.  Exceptional 
hearing impairment pursuant to 38 C.F.R. 4.86 is not shown.  
However, while this test was administered at a VA facility, 
it was not for rating purposes and the VA requirements for 
evaluation of hearing impairment were not met.  As a result, 
the evaluation will not be considered in this decision.  See 
38 C.F.R. § 4.85(a) (an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test).  The Maryland CNC test was not used during the course 
of this evaluation.  

In May 2007 the veteran underwent a private audiological 
evaluation.  Audiology testing yielded the following:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
35
70
70
70
Left 
ear
40
85
100
105

Word recognition scores were measured using "CID W- 22 PB 
words - Monitored Live Voice at 40 dB sensation level."  The 
audiologist found word recognition score was 56% at 75 dB HL 
in the right ear and 60% at 80 BdB HL in the left ear.  These 
findings correspond to Level VII hearing in the right ear, 
and Level VIII in the left ear, which corresponds to a 
disability rating of 40%.  38 C.F.R. § 4.85, Tables VI and 
VII.  Exceptional patterns of hearing impairment pursuant to 
38 C.F.R. 4.86 are not shown.  There are several issues to 
address with respect to this evaluation.  First, the 
evaluation does not comply with 38 C.F.R. § 4.85(a) as the 
Maryland CNC was not used.  Accordingly, the evaluation 
cannot be used for rating purposes.  Second, the audiological 
test was not interpreted.  The Board itself has interpreted 
the report.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

In August 2007 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was not reviewed pursuant to this 
examination since the veteran is already service connected 
for bilateral hearing loss and bilateral tinnitus.  

During the examination, the veteran complained of increased 
hearing loss and communication difficulty noted since his 
last C&P examination in August 2006.  C&P testing yielded the 
following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
40
65
65
65
Left 
ear
45
80
90
95

Word recognitions, using the Maryland CNC, was 68% in the 
right ear and 80% in the left ear.  Puretone average was 59 
for the right ear and 78 for the left ear.  These findings 
correspond to Level V hearing in each ear which equates to a 
disability rating of 20%.  38 C.F.R. § 4.85, Tables VI and 
VII.  38 C.F.R. § 4.85, Tables VI and VII.  Exceptional 
patterns of hearing impairment pursuant to 38 C.F.R. 4.86 are 
not shown.  

While the evidence shows some fluctuation in hearing 
patterns, there is no evidence from any of the probative 
audiological examinations that would support a rating in 
excess of 20 percent.  Accordingly, the veteran's claim for 
an initial disability rating in excess of 20 percent must be 
denied.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, a VA examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  However, it was noted in the May 2006 report that the 
veteran reported that he could not hear on the telephone or 
in crowds and that the radio and television had to be turned 
to a high volume to hear.  He indicated that he did not lose 
any time from work as a result of the condition.  The veteran 
has not reported to VA that there was any prejudice caused by 
a deficiency in that examination.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1), as amended by, 73 Fed. Reg. 
23.373 (April 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in February 
2006 satisfied the duty to notify provisions.  The veteran 
was informed of the evidence needed to substantiate his claim 
for service connection for hearing loss.  He was informed of 
the evidence that VA would obtain and of the evidence that he 
should submit, or request assistance in obtaining, from VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  SMRs have been obtained and associated with the 
claims file.  The veteran was afforded VA audiological 
examinations, the reports of which are of record.  A private 
audiology report has also been obtained and is of record.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard, 4 Vet. App. 384.


ORDER

An initial disability rating in excess of 20 percent for 
bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


